STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             February 10, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
VANESSA BUCHANAN,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-1089 (BOR Appeal No. 2049415)
                   (Claim No. 2009056608)


TOYOTA MOTOR MANUFACTURING WV, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Vanessa Buchanan, by Patrick K. Maroney, her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Toyota Manufacturing WV,
Inc., by James W. Heslep, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated September 24, 2014, in
which the Board affirmed a April 8, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s March 27, 2013,
decision to grant Ms. Buchanan a 1% permanent partial disability award. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Buchanan, an assembly line worker at Toyota Manufacturing WV, Inc., developed
bilateral cubital and carpal tunnel syndrome in the course of and as a result of her employment.
On January 21, 2011, an independent medical evaluation from Marsha Bailey, M.D., was
completed. Dr. Bailey’s diagnosis was chronic right elbow pain, right ulnar neuropathy post right
cubital tunnel release, in-situ cubital tunnel release with removal of scar, and right ulnar
subcutaneous transposition. She also diagnosed chronic left elbow pain post left cubital tunnel
                                                1
release without symptoms of ulnar neuropathy. Dr. Bailey opined that Ms. Buchanan’s bilateral
carpal tunnel syndrome was treated successfully with surgery and she had full resolution of her
symptoms. She noted no residual symptoms of carpal tunnel in either hand. Dr. Bailey found that
Ms. Buchanan was at her maximum degree of medical improvement. Dr. Bailey opined Ms.
Buchanan’s range of motion measurements were invalid for her left and right wrist. Her left
elbow range of motion was normal. Dr. Bailey recommended 1% impairment for the right elbow
extension deficit, but said that the sensory exam was normal. Dr. Bailey found 0% for left cubital
tunnel syndrome and 4% upper extremity impairment for right ulnar nerve and cubital tunnel
syndrome on the right. Thus, in all, she found 5% upper extremity impairment, which converted
to 3% whole person impairment. Because Ms. Buchanan had previously received 7% permanent
partial disability, it was her opinion that she was not due any additional impairment award. On
March 2, 2011, based on Dr. Bailey’s report, the claims administrator held Ms. Buchanan was
fully compensated and granted no additional permanent partial disability.

        On May 18, 2011, an independent medical evaluation performed by Bruce Guberman,
M.D., was issued. Dr. Guberman opined that she was at her maximum degree of medical
improvement for her right arm. For the left, however, he recognized that Stanley Tao, M.D.,
recommended ulnar nerve transposition. Dr. Guberman agreed with the recommendation of
surgery. For right carpal tunnel, Dr. Guberman found 10% upper extremity impairment, which
converted to 6% whole person impairment for her carpal tunnel syndrome. For cubital tunnel
syndrome, he found 20% upper extremity impairment or 12% whole person impairment. Dr.
Guberman noted Ms. Buchanan had received 4% permanent partial disability for her cubital
tunnel and thus he recommended an additional 8% whole person impairment. For left carpal
tunnel syndrome he found 10% upper extremity impairment. For cubital tunnel, Dr. Guberman
found 11% impairment for a total of 20% upper extremity impairment or 12% whole person
impairment. He subtracted the prior 3% award and thus recommended an additional 8% for the
right side and 9% for the left side. These combined for a total of 16% whole person impairment.

        On December 15, 2011, a report from Suresh G. Kumar, M.D., was completed. Dr.
Kumar noted Ms. Buchanan had another car accident in August of 2011 which was not work
related. Since then, her pain was worse. On September 18, 2012, the Office of Judges
determined that surgery for the left elbow should be authorized. On September 28, 2012, an
independent medical evaluation from Dr. Mukkamala was made available. Dr. Mukkamala felt
Ms. Buchanan was at her maximum degree of medical improvement. Dr. Mukkamala opined she
suffered 4% whole person impairment for the right upper extremity using Tables, 11, 12, and 15
of the American Medical Association’s Guides to the Evaluation of Permanent Impairment (4th
ed. 1993). Using the same Tables as for the right upper extremity, he found 3% whole person
impairment for the left upper extremity. Combining these ratings, Dr. Mukkamala found that she
had 7% whole person impairment for her bilateral carpal tunnel syndrome. Dr. Mukkamala noted
that he had examined Ms. Buchanan in the past and calculated 7% whole person impairment. Dr.
Mukkamala did not find objective evidence indicating that her condition had worsened. He said
that there was no other identifiable etiology for her impairment. However, he advised that there
had been a car accident resulting in a cervical sprain and a disc osteophyte complex in her neck
was probably responsible for her current symptoms.

                                                2
        On January 15, 2013, the Office of Judges reviewed the claims administrator’s March 2,
2011, decision not to grant any additional permanent partial disability award. The Office of
Judges determined it was prudent to remand the issue of Ms. Buchannan’s permanent partial
disability back to the claims administrator for another examination. On March 19, 2013, Dr.
Mukkamala’s report was made available. Ms. Buchanan reported numbness in both hands. Dr.
Mukkamala concluded she had reached her maximum degree of medical improvement. Using the
American Medical Association’s Guides, Tables 11, 12, and 15, Dr. Mukkamala found 4.94%,
upper extremity impairment, which he rounded to 5% upper extremity impairment. For the ulnar
nerve, he found 2.1% upper extremity impairment, which rounded to 2% upper extremity
impairment. He combined the impairments and found 7% upper extremity impairment, which
converted to 4% whole person impairment. Dr. Mukkamala concluded Ms. Buchanan had 4%
whole person impairment for each upper extremity, for a combined total of 8% whole person
impairment. Because she had already received a 7% award he recommended 1% permanent
partial disability award. Based upon Dr. Mukkamala’s report, the claims administrator granted a
1% permanent partial disability award on March 27, 2013. Ms. Buchanan protested.

        The Office of Judges determined that Ms. Buchanan was not entitled to any more than
8% permanent partial disability award for both her bilateral cubital tunnel syndrome and her
bilateral carpal tunnel syndrome. The Office of Judges determined that the report of Dr.
Mukkamala was more reliable because it occurred later in time. Dr. Guberman opined that she
had 16% whole person impairment on May 18, 2011. In his report, Dr. Guberman noted that she
should undergo left ulnar transposition surgery and that if it was authorized she would not be at
her maximum degree of medical improvement until after the surgery. The surgery was approved
by the Office of Judges on September 18, 2012. Dr. Guberman never reexamined Ms. Buchanan.
After her surgery, Dr. Mukkamala examined her and determined that she was only entitled to 8%
permanent partial disability. The Office of Judges determined that, because Dr. Mukkamala was
in a better position to evaluate Ms. Buchanan, his report was more persuasive.

        We agree with the Office of Judges and the Board of Review. The Office of Judges
determined that Dr. Mukkamala’s report was more persuasive because he was the only physician
to examine her after her left ulnar transposition. Even Dr. Guberman admitted that his report
could be changed if she was authorized for a left ulnar nerve transposition. She was granted her
surgery. Dr. Mukkamala was the only physician to examine her after the surgery. Because the
evidence indicates that Dr. Mukkamala was in the best position to evaluate her condition, it was
not in error to rely on his report.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: February 10, 2016
                                                3
CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                 4